Citation Nr: 9909725	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from June to October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which confirmed and continued a 10 percent 
evaluation for the service-connected rheumatic heart disease.  


REMAND 


According to the Veterans Benefits Administration Manual M- 
21-1 (the Manual M21-1) when rheumatic heart disease has been 
demonstrated, and the effects of subsequent onset of 
hypertensive or arteriosclerotic heart disease cannot be 
satisfactorily dissociated from the rheumatic changes, the 
combined cardiac disability is to be rated as one entity 
under the service-connected rheumatic heart disease code.  
Manual M-21-1, Part VI, Chapter 11, Paragraph 11.18 (f)(2).

The Board notes that the provisions of Diagnostic Code 7000 
(under the former criteria of which Code the veteran's 
rheumatic heart disease is currently evaluated) were recently 
revised by VA, effective January 12, 1998. See 62 Fed. Reg. 
65, 207-224 (December 11, 1997).  Under the provisions of the 
Rating Schedule in effect prior to January 12, 1998, a 10 
percent evaluation is warranted for inactive rheumatic heart 
disease with an identifiable valvular lesion, slight, if any 
dyspnea, and the heart not enlarged; or following established 
active rheumatic heart disease.  A 30 percent evaluation is 
warranted for inactive rheumatic heart disease when there is 
a diastolic murmur with characteristic EKG manifestations or 
a definitely enlarged heart.  A 60 percent evaluation will be 
assigned where the heart is definitely enlarged; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor is precluded.  38 C.F.R. § 4.104, Diagnostic Code 7000.

Under the revised provisions of 38 C.F.R. § 4.104. Diagnostic 
Code 7000, effective January 12, 1998, the revision 
incorporates objective measurements of the level of physical 
activity, expressed numerically in metabolic equivalents 
(METs), at which cardiac symptoms develop.  A 10 percent 
evaluation is warranted when workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or continuous medication is 
required.  A 30 percent evaluation is warranted for valvular 
heart disease (including rheumatic heart disease) (documented 
by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) when a workload greater than 5 METs but not 
greater than 7 METs, resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted for more than one episode of acute congestive heart 
failure in the past year, or; workload of 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7000.  

The Board further observes that METs are measured by means of 
a treadmill test. However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension. If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable." Note 2, Diagnostic Code, 38 C.F.R. § 4.104. 

A private cardiac catheterization report, conducted in 
January 1997, reflects that the veteran had an estimated 
ejection fraction of 60 %, had trivial mitral regurgitation, 
no aortic stenosis, severe radionuclide cerebral angiogram, 
moderate left circumflex coronary artery disease, luminal 
irregularities in the left anterior descending coronary 
artery, normal left ventricular systolic function and a left 
ventricular end diastolic volume of 18.  

A VA June 1998 examination report revealed that the veteran 
had chronic obstructive pulmonary disease, hypertension, 
increased cholesterol, coronary artery disease and was 
status-post a cardiac catheterization conducted in January 
1997( the results of which revealed "75% proximal right 
coronary artery and 60% proximal circumflex coronary artery 
disease at Carle Clinic").  A history of rheumatic heart 
disease was also reported.  During the examination, the 
veteran indicated that he "felt good," and he denied having 
any chest pain, dyspnea on exertion, orthopnea, paroxysmal 
nocturnal dyspnea or pedal edema.  While the veteran 
indicated that he had shortness of breath on exertion, while 
not experiencing any additional chest pain, it was noted to 
have been a result of his non-service connected chronic 
obstructive pulmonary disease.  The report indicated that a 
November 1995 multigated acquisition cardiac scan revealed an 
ejection fraction of 75% and that the veteran had been placed 
on several medications.  The veteran's blood pressure was 
170/82, he had left sided bruits on his neck and his chest 
revealed decreased air, bilaterally,  A cardiac examination 
revealed S1/S2, and there was no evidence of any edema in the 
extremities.  The veteran was diagnosed as having moderate 
coronary artery disease, chronic obstructive pulmonary 
disease and hypertension, which needed better control.

A review of the above evidence confirms that the examination 
conducted in June 1998 failed to comply with the action 
requested by the Board in its April 1998 remand. Treadmill 
testing to identify the level of physical activity expressed 
in METs was not conducted nor did the examiner express an 
opinion as to the effects of the service-connected disability 
upon the veteran's ordinary activity.  See Stegall v. West, 
11 Vet.App. 268 (1998).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since June 1998 for the disability 
at issue.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by a 
cardiologist to determine the current extent 
and severity of rheumatic heart disease.  
All necessary tests and studies should be 
accomplished, to include treadmill testing 
to identify the level of physical activity 
expressed in METs, and all clinical 
manifestations should be reported in detail. 
Should a treadmill test not be feasible 
owing to a medical contraindication, it 
should be so stated. 

The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding the 
likelihood of a relationship, direct or 
otherwise, between the service-connected 
rheumatic heart disease and all other 
diagnosable cardiovascular pathology, to 
include arteriosclerotic cardiovascular 
disease and hypertension. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. The issue of entitlement to 
service connection for arteriosclerotic 
cardiovascular disease, to include 
hypertension, should be adjudicated. If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


